Citation Nr: 1219432	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for myofascial pain syndrome of the lumbar spine with degenerative disc disease, evaluated as 20 percent disabling prior to August 24, 2006.  

2.  Entitlement to an increased rating for myofascial pain syndrome of the lumbar spine with degenerative disc disease, currently evaluated as 40 percent disabling, effective August 24, 2006.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1991.  She was trained as a hospital corpsman and laboratory technician and performed her duties, primarily, as a laboratory technician.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in February 2004 and December 2008.  

In August 2009, the Veteran reported that she had a new address.

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On VA Form 21-8940, dated in March 2008, the Veteran reports that she worked for Sodexho at the University of Kentucky Hospital.  In May 2008, the RO requested her employment information from or through that facility.  No response was received, and later that month, the Veteran reported that Sodexho had gone out of business and that her records were unavailable.  

While it is true that Sodexho has changed its name to Sodexo, it appears to still be in business.  Its address is Sodexo Corporate Headquarters, 9801 Washingtonian Boulevard, Gaithersburg, Maryland 20878.  To date, VA has not made an effort to secure the Veteran's employment records through that address.
In December 2008, the RO denied the Veteran's claim of entitlement to a TDIU. On VA Form 9, received at the RO in March 2009, the Veteran reported that she was, in fact, "unable to work or be employed at any employment  to include sedentary employment as a result of her service-connected disabilities".  Interpreted in a light most favorable to the Veteran, the Board finds that the Veteran's March 2009 statement constitutes a timely Notice of Disagreement with the RO's December 2008 denial of entitlement to a TDIU.  

Since the Veteran submitted a timely Notice of Disagreement, the RO must issue to the Veteran a Statement of the Case with respect to the TDIU issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In the Appellant's Brief, dated in April 2012, the Veteran's representative noted that the Veteran had not been examined by VA since May 2008 to determine the extent of impairment caused by her service-connected back disorder.  He noted that the Veteran believed her condition had worsened and that a new examination was, therefore, warranted.  In this regard, the Veteran's VA records reflect her complaints of low back pain from May to August 2008.

The Board also notes that the Veteran has not had a comprehensive medical examination to determine whether or not her multiple service-connected disorders precluded her from securing and maintaining substantially gainful employment.  

In light of the foregoing discussion, additional development of the record is warranted.  Accordingly, the case is REMANDED for the following actions: 

Accordingly, the case is REMANDED for the following action: 

1.  Issue the Veteran a Statement of the Case with respect to her claim of entitlement to a TDIU.  If, and only if, the Veteran completes her appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011). 

2.  Request copies of the Veteran's records, reflecting her employment by Sodexho at the University of Kentucky Hospital from July to December 2005.  Those records should be requested directly from or through Sodexo Corporate Headquarters, 9801 Washingtonian Boulevard, Gaithersburg, Maryland 20878.  They should include, but not limited to, employment applications; medical records and the reports of any pre-employment examinations; attendance records and reasons for absences or tardiness; job descriptions; reports of job training and performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; and reports associated with the termination of the Veteran's job in December 2005 and any associated severance pay.  

If Sodexo does not have such documents, request that it provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If records of the Veteran's employment with Sodexho at the University of Kentucky Hospital are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  When the actions in part 2 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of her service-connected myofascial pain syndrome of the lumbar spine with degenerative disc disease.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner(s) must report the following:

The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable; 

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)

Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks; 
(Note: An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.) 

Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

Whether there is weakened movement, excess fatigability, and/or incoordination; 

The effects of the service-connected myofascial pain syndrome with degenerative disc disease of the lumbar spine on the Veteran's ordinary activity.  

The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examinations, place in the claims folder a copy of the notice informing her of the date, time, and location of that examination.   It must be indicated whether any notice that was sent was returned as undeliverable.

4.  When the actions in parts 1, 2, and 3 have been completed, and if the Veteran perfects her appeal for a TDIU, schedule the Veteran for a examination to determine whether the Veteran's multiple service-connected disorders preclude her from securing and maintaining all forms of substantially gainful employment.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In rendering his or her opinion, the examiner must state how and why he or she reached the opinion they did.  

The Veteran is advised that it is her responsibility to report for the examinations and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

In the event that the Veteran does not report for the aforementioned examination, place in the claims folder a copy of the notice informing her of the date, time, and location of that examination.   It must be indicated whether any notice that was sent was returned as undeliverable.  

5.  When the actions requested in parts 1, 2, 3, and 4 have been completed, undertake any other indicated development.  Then readjudicate the following issues: 1.  Entitlement to an increased rating for myofascial pain syndrome of the lumbar spine with degenerative disc disease, evaluated as 20 percent disabling prior to August 24, 2006 and 2.  Entitlement to an increased rating for myofascial pain syndrome of the lumbar spine with degenerative disc disease, currently evaluated as 40 percent disabling, effective August 24, 2006.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


